Citation Nr: 1224461	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  07-25 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia
				

THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) for the period between April 12, 1993 and August 21, 2001.

2.  Entitlement to an effective date earlier than August 22, 2001 for the grant of a 100 percent rating for PTSD.


REPRESENTATION

Appellant represented by:	Jill Williamson, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to April 1971.  His Form DD214 reflects that he received a number of awards, including the Combat Medical Badge. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2001 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, D.C., which, in pertinent part, granted service connection for PTSD, with a 50 percent evaluation, effective June 30, 1998.  An April 2002 rating decision granted a 100 percent evaluation for PTSD, effective August 22, 2001. 

In an April 2004 decision, the Board granted an effective date of September 15, 1997 for the award of service connection for PTSD.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2005 Joint Motion, the Secretary of Veterans Affairs (VA) and the Veteran, through his representative, moved that the Board's decision which denied an effective date earlier than September 15, 1997 for the grant of service connection for PTSD be vacated and remanded.  The Court granted the motion by Order in November 2005.

In a September 2006 decision, the Board assigned an effective date of April 12, 1993 for the grant of service connection for PTSD.  In the same decision, the Board remanded the issue of entitlement to an earlier effective date for the assignment of a 100 percent rating for PTSD for the issuance of a Statement of the Case (SOC).  In an April 2007 rating decision, the RO effectuated the Board's decision and assigned a 50 percent evaluation for PTSD, effective April 12, 1993.  In June 2007, following issuance of an April 2007 SOC, the Veteran perfected an appeal with respect to the issue of entitlement to an earlier effective date for the assignment of a 100 percent rating for PTSD.  The Veteran also subsequently perfected an appeal with respect to the issue of entitlement to an initial evaluation in excess of 50 percent for PTSD from April 12, 1993.

With respect to the claim for an earlier effective date for the grant of service connection for PTSD, the Veteran provided testimony before Veterans Law Judges in November 2003 and May 2006.  With respect to the present claims, he provided testimony before a Decision Review Officer (DRO) at the RO in February 2008 and before the undersigned Acting Veterans Law Judge in August 2011.  Transcripts of the hearings are of record.

In September 2008, jurisdiction of the Veteran's claims file was transferred to the RO in Roanoke, Virginia.


FINDINGS OF FACT

1.  From April 12, 1993 to August 21, 2001, the Veteran's PTSD was manifested by anger, anxiety, a constricted affect, mood instability, hypervigilence, intrusion, avoidance, lack of trust, social isolation, mild depression, poor insight and judgment, productive of no more than considerable impairment of social and industrial adaptability, or occupational and social impairment comparable to reduced reliability and productivity.

2.  The competent evidence of record does not show that it was factually ascertainable that an increase in the Veteran's PTSD occurred prior to August 22, 2001.

CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation greater than 50 percent for PTSD from April 12, 1993 to August 21, 2001, have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for an effective date earlier than August 22, 2001 for the assignment of a 100 percent evaluation for PTSD, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 3.400 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The issues on appeal arise from the Veteran's disagreement with the effective date date and evaluation assigned for his service-connected PTSD.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for benefits has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  There is no argument or evidence that there was inadequate notification under those statutes in this case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records (STRs), Social Security Administration (SSA) records, and all of the identified post-service private and VA treatment records.  Moreover, as shown below, neither an examination nor a medical opinion is necessary to make a decision on this claim.

Based on the foregoing, the Board finds that VA has fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of the issues decided herein, and thus no additional assistance or notification is required. The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of the claims on the merits.

II.  Factual Background

A September 1994 VA examination report shows that the examiner reported that the Veteran, who served as a combat medic between 1967 and 1968, appeared to have had exposure to considerable casualties while serving in Vietnam.  However, he was not motivated to give present symptomology and stated that he slept well, did not have dreams about Vietnam, and did not have any special tendency to startle reaction.  He did have trouble controlling his temper and had been violent with his girlfriend.  The examiner indicated that the Veteran had gotten angry during the interview when his story was not accepted at face value.  On objective observation, the examiner noted that the Veteran was a tall man, who was fairly neatly dressed.  He had difficulty explaining himself and felt that that he should be understood without his giving away many details about himself.  His thought content had to do with the interview situation.  His attitude was that "he should not need to describe in detail his experiences, but that they have been unfair and he is entitled to some recompense for this."  His voice was within normal limits in rate, rhythm.  His mood seemed to be euthymic to mildly depressed.  Affect was broad-ranged and he could smile. He stated that he cried infrequently.  He reported getting angry easily and controlled it on a couple of occasions during the interview.  His cognitive functions seemed fair and there was no evidence of hallucinations or delusions.   His insight and judgment seemed poor.  The examining physician noted that the Veteran had had considerable problems with alcohol abuse but that he had been free from alcohol consumption and had attended Alcoholics Anonymous meetings regularly for the last three years.  The examiner opined that the present symptoms were not indicative of significant posttraumatic stress disorder.  He slept fairly well.  There were no signs of anxiousness.  There was no evidence of easy startle reaction.  He did have trouble with his temper.  In summary, he opined that the Veteran's social and industrial disability was moderate.  He was not incompetent to handle his funds.

Vet Center treatment records show that the Veteran underwent individual and group therapy on numerous occasions between 1998 and 2000.  During this time, the record shows that examiners noted that the Veteran's alcohol abuse was in remission and that he had issues with anger, but that he was not in any acute risk/distress and that he was utilizing self help techniques.  It was also noted that much of his anger was related to his inability to get Social Security Administration benefits and to upgrade his undesirable discharge due to an AWOL.  Such records also show that the Veteran, who actively participated in his counseling sessions, was mildly depressed, had anxiety, was oriented to person, place and time, denied audio or visual hallucinations or delusions or suicidal or homicidal ideations.  He was also reported to have had a constricted affect and an appropriate mood.  In December 1998, he stated that he was working at a church and agreed that he could work; however, he requested that the social worker provide a statement indicating that he could not work to support his claim for Supplemental Security Income from SSA.  He was angry because the VA social worker would not provide the requested statement.

A February 1998 Vet Center Intake Assessment shows that the examiner gave the Veteran an Axis I diagnosis of PTSD and moderate alcohol dependence with symptoms in remission.  The Veteran was assigned a Global Assessment of Functioning (GAF) score of 65. 

A December 29, 1999 VA psychiatric note shows that since the Veteran had been clean and sober and involved in treatment with the Vet Center, his PTSD symptoms had somewhat abated.  However, he continued to experience episodes of mood instability, was unable to sustain permanent employment (although he worked from time to time at his church), had fractured interpersonal relationships, experienced intrusive thoughts of the war with accompanying anxiety, and was mistrustful of others.  On mental status evaluation, his mood and affect were stable, euthymic, and appropriate.  There were no suicidal or homicidal ideations.  There was no evidence of a thought or perceptual disorder.  It was noted that the Veteran worked time to time at his church, but that he had not sustained full time employment.  The examiner indicated that the Veteran had mild to moderate PTSD symptoms and that there were no clear indications for psychotropic medications.

A February 2000 VA examination report shows that the Veteran complained of not liking to be around people.  Although mopeds reminded him of Vietnam, it was not a negative association.  The examiner had difficulty eliciting information from the Veteran regarding his current problems.  The examiner diagnosed alcoholism, in remission, and assigned a GAF score of 55.

A February 2001 VA progress note from Dr. R. C-R. indicates that the Veteran exhibited many symptoms of PTSD, including nightmares, flashbacks, severe social isolation, and trouble getting employment.  The physician diagnosed PTSD and assigned a GAF score of 40.

In a March 22, 2001 letter, Dr. R. C-R. reported that the Veteran had been in treatment for the past three years for his PTSD.  Some of the symptoms that he experienced at the beginning of treatment were insomnia, depression, difficulty with nightmares and intrusive thoughts about the war.  He also had long standing problems with social isolation, lack of trust and more recently, he was struggling with issues related to survivor guilt and chronic feelings of inadequacy related to not being able to save all of his comrades in Vietnam.   Dr. C.-R. opined that the Veteran's PTSD symptoms significantly interfered with his life in a vocational sense because of affect dysregulation as well as in his personal relationships because of the trust issues. 

A VA Board of Three examiners evaluation report dated on May 10, 2001 shows that the physicians opined that the Veteran had PTSD with mild-to-moderate social and occupational disability from symptoms of intrusion, avoidance and hypervigilence.  His GAF score was reported to be 52.  They also believed that he had some cognitive deficits from alcohol dependence in remission.  It was noted that he was not competent to manage his funds due to his cognitive deficits and history of substance abuse.

In an August 22, 2001 letter, Dr. R. C-R. stated that the Veteran continued to have difficulty with PTSD symptoms, such as insomnia, nightmares, and intrusive thoughts.  His more significant problems related to survivor guilt and nightmares of his futile attempts to save his fallen comrades in the field.  He had continual intrusive thoughts about the wary, chronic sleep disturbances, difficulty trusting others, irritability, depression, anxiety, and emotional reactivity to reminders of war.  He also experienced difficulty concentrating and hypervigilence and had difficulty with social isolation.  He had a history of alcohol dependence but had been abstinent and very involved in Alcoholics Anonymous for many years.  His symptoms of extreme arousal were accompanied by dissociation and the loss of capacity to put feelings into words (alexithymia and somatization).  The Veteran's failure to establish safety and security in his life, i.e., jobs, friends, female companion, etc. had led to characterological adaptations that include problems with self-efficacy, shame, as well as problems with working through interpersonal conflicts.  These problems had been expressed in the Veteran's case by long standing and continued social isolation, lack of trust and a failure to establish mutually satisfying relationships.  The Veteran's trauma kept him rigidly fixated on the past, making him fight the last battle over and over again.  The Veteran had trouble containing and modulating the fierce anger he harbors against all authority figures and he covered and displaced the sadness he felt towards the wounded he cared for and the men he left in Vietnam.  The Veteran's object relations were poor.  He liked to act with others as if everything is fine and compliantly meets their expectations.  He wanted to look and keep the peace.  His view of others was that they make demands to fulfill their wants and needs, but not his or others and that they take advantage of him.  He internalized relationships between himself and others as victim to victimizer.  After one year of treatment, he continued to experience difficulty with severe anxiety to the point of paranoia, insomnia, and nightmares (frequency has decreased somewhat), and hypervigilence.  The Veteran had not been able to work for many years and it was the examiner's opinion that the Veteran would be unable to work.

III.   Legal Criteria and Analysis 

A.  Increased Rating

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a Veteran.  38 C.F.R. § 4.3. 

A Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

According to DSM-IV, a GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40 indicates the examinee has some impairment in reality testing or communication or major impairment in several areas, such as work or school.  A GAF score of 21 to 30 indicates that the examinee's behavior is considerably influenced by delusions or hallucinations, has serious impairment in communication or judgment, or is unable to function in almost all areas of life.  See also QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-47 (1994).

The Veteran's PTSD was initially evaluated under 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  This code provides for the assignment of a 50 percent rating when the ability to maintain effective or favorable relationships with people is considerably impaired and by reason of psychoneurotic symptoms the reliability, flexibility and efficiency levels are so reduced as to result in considerable industrial impairment.  Severe social and industrial impairment, with the ability to establish and maintain effective or favorable relationships with people being severely impaired, warrants a 70 percent rating.  A 100 percent rating is assigned when the attitudes of all contacts except the most intimate are so adversely affected as to result in virtual isolation from the community.  Totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic, and explosions of aggressive energy resulting in profound retreat from mature behavior.  Demonstrably unable to obtain or retain employment. 

On November 7, 1996, the rating criteria for PTSD were revised and are now found in 38 C.F.R. § 4.130, Code 9411.  Under this revised code, for a 100 percent disability rating there must be total occupational and social impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name. 

For a 70 percent disability rating to apply, the evidence must show occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and inability to establish and maintain effective relationships. 

A 50 percent disability rating requires that there be occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

If a law or regulation changes during the course of a claim or an appeal, as is the case here, the version more favorable to the Veteran will apply, to the extent permitted by any stated effective date in the amendment in question.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3-2000. See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003. 

Thus, the Veteran's psychiatric disorder must be evaluated under both the old and new criteria, applying the most favorable version subject to the aforementioned effective date limitations.  However, the provisions of the more favorable version of revised legislation may not be applied prior to the date of their enactment, unless Congress provided otherwise or permitted the Secretary to do otherwise and the Secretary does so. See 38 U.S.C.A. § 5110 (West 2002); DeSousa v. Gober, 10 Vet. App. 461 (1997); Green v. Brown, 10 Vet. App. 111, 116-19  (1997). 

Therefore, in this case, from April 12, 1993 to November 7, 1996, the Board may apply only the previous version of the rating criteria.  As of November 7, 1996, the Board must apply whichever version of the rating criteria is more favorable to the Veteran. 

Applying the evidence or record to the rating criteria for psychiatric disabilities in effect prior to November 7, 1996, the Board finds that the weight of the clinical evidence demonstrates that the Veteran's PTSD produces no more than a considerable degree of industrial impairment, as contemplated in the criteria for a 50 percent evaluation.  Although there is indication of some ongoing problems with anger and a history of alcohol abuse that was in remission, there is no indication of psychoneurotic symptoms so disabling as to seriously affect his ability to function appropriately.  Indeed, although the September 1994 VA examiner reported that the Veteran's mood seemed to be euthymic to mildly depressed and his insight and judgment seemed poor, he also reported that the Veteran was fairly neatly dressed, had a broad ranged affect and could smile, he slept fairly well, there were no signs of anxiousness or easy startle reaction, his cognitive functions seemed fair, there was no evidence of hallucinations or delusions and he was competent to handle his funds.  The examiner specifically opined that the Veteran's social and industrial disability was moderate.  

Thus, based on these findings, the Board concludes that the evidence does not indicate that the Veteran had symptoms causing severe impairment of social and industrial adaptability, as required for a 70 percent evaluation under the old rating criteria.

Applying the clinical findings of record to the criteria for rating PTSD applicable for the period since November 7, 1996 (which includes both the old and new criteria), the Board finds that the 50 percent initial evaluation presently assigned for the Veteran's psychiatric disability adequately compensates him for the level of impairment associated with his PTSD.  

In this regard, although the Veteran experienced anger, mild depression, mood instability, intrusive thoughts, avoidance, and mistrust of others, there is no evidence that such conditions affect his ability to function independently, appropriately, or effectively.  Indeed, Vet Center treatment records show that examiners repeatedly indicated that the Veteran was not in any acute risk/distress and that he utilized self help techniques.  Further, although a May 2001 letter from a Board of Three VA examiners indicated that the Veteran was not competent to manage his own funds, the record does not show that such incompetence was due to his PTSD.  Rather, according to the Board of Three, his incompetence was due to cognitive deficits from alcohol dependence, which was in remission.  Further, examiners consistently reported that the Veteran was oriented to person, time and place and denied audio or visual hallucinations or delusions as well as suicidal or homicidal ideations.  The examiners also reported that the Veteran had an appropriate and/or stable mood, there was no evidence of a thought or perceptual, and there were no clear indications that the Veteran was in need of psychotropic medication.  The Board does acknowledge that the Veteran had problems with social isolation and had fractured relationships.  However, there is no evidence that such condition prevented the Veteran from being able to establish and maintain effective relationships at all.  Further, although a December 1999 treatment record showed that the examiner reported that the Veteran was unable to sustain permanent employment, the record does show that the Veteran was able to work on a part time basis at his church.

With respect to the specific level of severity of the Veteran's PTSD, the record shows that he was assigned GAF scores of 40, 52, 55, and 65.  The GAF scores of 52, 55 and 65 correspond to mild to moderate symptoms and are consistent with the 50 percent rating currently assigned.  The Board acknowledges that the Veteran had one isolated GAF score of 40, which is suggestive of more serious impairment.  However, as noted above, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the rating issue; rather, they must be considered in light of the actual symptoms of the Veteran's disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. 
§ 4.126(a).  In this case, for the reasons described, the Board finds that the Veteran's PTSD symptomatology during this time period is more consistent with the criteria for a 50 percent rating.  

In weighing the evidence of record, the Board concludes that the 50 percent evaluation currently assigned appropriately compensates the Veteran for the level of social and occupational/industrial impairment that he experiences as a result of his PTSD for the period from November 7, 1996 to April 21, 2001.

The Board has also considered the Veteran's statements that his PTSD disability is worse than the 50 percent rating he currently receives.  Lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In this case, the Board finds that the specific, contemporaneous findings of the trained health care professionals who evaluated the Veteran on numerous occasions between 1994 and 2001 are more probative than the general lay assertions made by the Veteran in this regard after the fact.

Thus, based on the foregoing discussion, the Board concludes that the evidence of record is against a finding that an initial evaluation in excess of 50 percent is warranted for the Veteran's PTSD at any time from April 12, 1993 to November 6, 1996, under the old rating criteria.  The Board also finds that the evidence does not support a rating in excess of 50 percent from November 7, 1996 to August 21, 2001, under either the old or new rating criteria. 

Because the evidence in this case is not approximately balanced with respect to the merits of the claim, the benefit-of-the-doubt doctrine does not apply, and the appeal must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered whether an extraschedular rating is warranted for the Veteran's PTSD.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).  Here, the rating criteria for the Veteran's PTSD reasonably describe the Veteran's psychiatric disability level and symptomatology.  Thus, as the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral for an extraschedular evaluation is required.  Id.

The Board has also considered the statements of record which suggests that the Veteran is no longer able to work as a result of his PTSD.  Such statements are sufficient to raise a claim for a total disability rating based on individual unemployability (TDIU).  Rice v. Shinseki, 22 Vet. App. 447, 449, 454 (2009). Review of the claims file reveals, however, that in February 2010, the RO explicitly denied the issue of entitlement to a TDIU.  The Veteran has not expressed disagreement with that decision. Thus, no further discussion of entitlement to a TDIU is necessary

B.  Earlier Effective Date

The general rule with respect to the effective date of an award of increased compensation is that the effective date of award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a) (West 2002).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1) (2011).

An exception to the general rule regarding increased ratings applies, however, under circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998)

Here, the Veteran requests that his 100 percent rating for PTSD be effective from April 12, 1993, the date service connection was established for his PTSD.   However, as discussed in detail above, the record does not demonstrate that it was factually ascertainable that that the Veteran's PTSD symptomatology corresponded to the criteria for a 100 percent evaluation until August 22, 2001, the date of a letter from one of the Veteran's treating examiner's which detailed his pyschiatric symptomatology.  Rather, as also discussed in greater detail above, between April 12, 1993 and August 21, 2001, the Veteran's PTSD symptomatology corresponded to the criteria for a 50 percent evaluation.

The Board also finds that the Veteran's general assertions that he is entitled to an earlier effective date do not show that he satisfied the criteria for a 100 percent evaluation for his PTSD disability prior to August 22, 2001.  Lay testimony is competent to establish the presence of observable symptomatology.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Veteran's own general assertions are outweighed by the contemporaneous medical records before the Board (which do not show entitlement to a 100 percent evaluation prior to August 22, 2001).

Based on the foregoing, the Board finds that an effective date earlier than August 22, 2001, for the award of a 100 percent evaluation for PTSD is denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

ORDER

Entitlement to an evaluation in excess of 50 percent for PTSD for the period between April 12, 1993 and August 21, 2001, is denied.

Entitlement to an effective date earlier than August 22, 2001 for the grant of a 100 percent rating for PTSD, is denied.


____________________________________________
SONJA A. MISHALANIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


